DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McLaurin (US 2019/0326988).
Regarding Claim 1, McLaurin discloses a light detection and ranging (LiDAR) system [0127;0133] comprising: a light source; an arrayed micro-optic configured to receive light from the light source so as to produce and project a two-dimensional array of light spots on a scene [0076; 0127; 0133-4; 0160; 0165; 0219; 0276; 0371; 0383; 0398; 0402; 0410; 0419; 0425; 0435; 0444-48; 0512; 0519-20] ; receiver optics having an array of optical detection sites configured so as to be suitable for establishing a one-to-one correspondence between light spots in the two- dimensional array and optical detection sites in the receiver optics [0076; 0127; 0133-4; 0160; 0165; 0219; 0276; 0371; 0383; 0398; 0402; 0410; 0419; 0425; 0435; 0444-48; 0512; 0519-20]; and a beamsplitter and a lens arranged so that light travels from the arrayed micro- optic to the beamsplitter, from the beamsplitter to the lens, and from the lens to the scene and further so that light reflected from the scene travels from the scene to the lens, from the lens to the beamsplitter, and from the beamsplitter to the receiver optics [0076; 0127; 0133-4; 0160; 0165; 0219; 0276; 0371; 0383; 0398; 0402; 0410; 0419; 0425; 0435; 0444-48; 0512; 0519-20].
Regarding Claim 10, McLaurin discloses a light detection and ranging (LiDAR) system [0127; 0133] comprising: a light source [0127; 0133]; an arrayed micro-optic configured to receive light from the light source so as to produce and project a two-dimensional array of light spots on a scene [0076; 0127; 0133-4; 0160; 0165; 0219; 0276; 0371; 0383; 0398; 0402; 0410; 0419; 0425; 0435; 0444-48; 0512; 0519-20]; receiver optics having an array of optical detection sites configured so as to be suitable for establishing a one-to-one correspondence between light spots in the two- dimensional array and optical detection sites in the receiver optics [0076; 0127; 0133-4; 0160; 0165; 0219; 0276; 0371; 0383; 0398; 0402; 0410; 0419; 0425; 0435; 0444-48; 0512; 0519-20]; a beamsplitter and a lens arranged so that light travels from the arrayed micro- optic to the beamsplitter, from the beamsplitter to the lens, and from the lens to the scene and further so that light reflected from the scene travels from the scene to the lens, from the lens to the beamsplitter, and from the beamsplitter to the receiver optics [0076; 0127; 0133-4; 0160; 0165; 0219; 0276; 0371; 0383; 0398; 0402; 0410; 0419; 0425; 0435; 0444-48; 0512; 0519-20]; and a controller, wherein the controller is programmed to selectively activate or deactivate each one of the optical detection sites in the array of optical detection sites[0076; 0127; 0133-4; 0160; 0165; 0219; 0276; 0370-3; 0383-4; 0398; 0402; 0410; 0419; 0425; 0435; 0444-48; 0512; 0519-20].

2. The LiDAR system of claim 1, further comprising a mask having an array of apertures placed in the light path between the beamsplitter and the receiver optics, wherein each of the apertures is placed in front of a respective one of the optical detection sites.

3. The LiDAR system of claim 2, wherein the mask is built into the receiver optics.

4. The LiDAR system of claim 2, wherein the mask comprises a metal layer having a plurality of openings, each opening being in the light path leading to a respective one of the optical detection sites.

5. The LiDAR system of claim 4, wherein the metal is aluminum or copper.

6. The LiDAR system of claim 1, wherein a shape of at least one of the apertures corresponds to a shape of a light spot received at the respective optical detection site.

7. The LiDAR system of claim 1, wherein a shape of at least one of the apertures is different from a shape of another one of the apertures.

8. The LiDAR system of claim 1, wherein a shape of least one of the apertures is selected to mitigate variations in manufacturing of the respective optical detection site or a thermal shift of the respective optical detection site.

9. The LiDAR system of claim 1, wherein the beamsplitter is a polarization selective beamsplitter.

11. The LiDAR system of claim 10, wherein a size of each optical detection site is smaller than a size of each light spot projected onto the receiver optics.


14. The LiDAR system of claim 10, further comprising an array of lenslets placed in a light path between the beamsplitter and the receiver optics, wherein each lenslet is placed in 3898/1198 front of a respective one of the optical detection sites.

15. The LiDAR system of claim 10, wherein the arrayed micro-optic comprises an array of optical emission sites and wherein the controller is further configured to selectively activate or deactivate each one of the optical emission sites in the array of optical emission sites.

16. The LiDAR system of claim 15, wherein an activation state of at least one of the array of optical emission sites determines an activation state of an associated at least one of the optical detection sites in the array of optical detection sites.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaurin (US 2019/0326988), as applied to claim 10 above, and further in view of Birk (US 10,101,203).
Regarding Claims 12-13, McLaurin does not explicitly teach – but Birk does teach 
wherein the optical detection sites are SPAD/SiPM detectors [ ]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645